Appeal from an order of the Supreme Court, Erie County (Eugene M. Fahey, J.), entered July 1, 2004 in a personal injury action. The order denied plaintiffs motion to bifurcate the trial.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court did not abuse its discretion in denying plaintiffs motion to bifurcate the trial. In opposing the motion, defendants established that “bifurcation would not ‘assist in a clarification or simplification of issues and a fair and more expeditious resolution of the action’ ” (Mazur v Mazur, 288 AD2d 945, 945-946 [2001], quoting 22 NYCRR 202.42 [a]). In addition, defendants established that the nature of plaintiffs injuries has “an important bearing on the issue of liability” (Martinez v Town of Babylon, 191 AD2d 483, 484 [1993] [internal quotation marks omitted]; see Echeverria v City of New York, 166 AD2d 409 [1990]). Present—Pigott, Jr., P.J., Green, Gorski, Martoche and Smith, JJ.